Citation Nr: 1044974	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  06-30 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for tuberculosis. 

2.  Entitlement to service connection for a cardiovascular 
condition, to include shortness of breath, chest pain, chest 
discomfort, heart murmurs, irregular heartbeat, palpitations and 
dizziness.

3.  Entitlement to service connection for loss of taste.  

4.  Entitlement to service connection for an eye disorder, to 
include loss of vision. 

5.  Entitlement to service connection for a disorder of the 
bilateral hands and wrists, to include carpal tunnel syndrome and 
arthritis. 

6.  Entitlement to service connection for recurrent back pain. 

7.  Entitlement to service connection for bilateral knee 
arthritis, also claimed as rheumatism and bursitis. 

8.  Entitlement to service connection for a painful left elbow. 

9.  Entitlement to service connection for hemorrhoids, also 
claimed as rectal disease. 

10.  Entitlement to service connection for migraines. 

11.  Entitlement to service connection for a disorder resulting 
in balance problems, to include vertigo and/or dizziness. 

12.  Entitlement to service connection for residuals of a left 
hand finger injury, also claimed as an infected hand. 

13.  Entitlement to an initial (compensable) disability rating 
from January 1, 2005 for pseudofolliculitis barbae; and a 
disability rating in excess of 30 percent from March 6, 2008. 

14.  Entitlement to an initial (compensable) disability rating 
for pes planus. 

15.  Entitlement to an initial (compensable) disability rating 
for status post left little toe fracture. 

16.  Entitlement to an initial (compensable) disability rating 
for osteoma of the left frontal sinus.  

17.  Entitlement to an initial (compensable) disability rating 
for soft tissue mass of the right middle finger. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals ("BVA" 
or "Board") on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Washington , D.C. in which the RO (among other 
things) granted the appellant's claims of entitlement to service 
connection for pseudofolliculitis barbae, pes planus, status post 
left little toe fracture, osteoma of the left frontal sinus and 
soft tissue mass of the right middle finger and assigned 
(respectively) noncompensable disability ratings. August 2005 
rating decision; see also October 2008 rating decision (the RO 
increased the appellant's noncompensable disability rating for 
pseudofolliculitis barbae to 30 percent).  In that same rating 
decision, the RO denied the service connection claims on appeal. 
See August 2005 rating decision.  The appellant, who had active 
service from January 1973 to December 2004, appealed that 
decision to the BVA.  During this time frame, the appellant's 
claims file was permanently transferred from the RO in Washington 
D.C. to the RO in Roanoke, Virginia.  Thereafter, the Roanoke, 
Virginia RO referred the case to the Board for appellate review.  

The appellant and his spouse subsequently testified during a 
video conference hearing before the undersigned Veterans Law 
Judge. See July 2010 BVA hearing transcript.  Thereafter, the 
appellant submitted additional evidence in support of his claims, 
with a waiver of initial RO review. See letters from the 
appellant's representative to the Board dated in October 2010, 
with attachments.  



For reasons discussed in more detail below, the Board finds that 
additional development is necessary in regards to the appellant's 
claim of entitlement to service connection for an eye disorder 
and claims of entitlement to initial compensable disability 
ratings for his service-connected pes planus and osteoma of the 
left frontal sinus.  As such, these issues will be addressed in 
the REMAND portion of the decision below; and are hereby 
REMANDED to the RO via the Appeals Management Center ("AMC") 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part. 


FINDINGS OF FACT

1.  The record contains competent and credible medical evidence 
showing that the appellant is currently diagnosed with loss of 
taste, bilateral hand arthritis and benign paroxysmal positional 
vertigo.

2.  Competent and credible evidence of record indicates that the 
appellant's current diagnosis of loss of taste is related to 
service.

3.  Competent and credible evidence of record indicates that the 
appellant's bilateral hand arthritis is related to service.

4.  Competent and credible evidence of record indicates that the 
appellant's current diagnosis of benign paroxysmal positional 
vertigo is related to service. 

5.  On July 19, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant 
that a withdrawal of the issues of entitlement to service 
connection for tuberculosis, a cardiovascular condition, 
recurrent back pain, bilateral knee arthritis, a painful left 
elbow, hemorrhoids,  migraines and residuals of a left hand 
finger injury was requested.

6.  On July 19, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant 
that a withdrawal of the issues of entitlement to an initial 
compensable disability rating from January 1, 2005 for 
pseudofolliculitis barbae; a disability rating in excess of 30 
percent for pseudofolliculitis barbae from March 6, 2008, an 
initial compensable disability rating for status post left little 
toe fracture and an initial compensable disability rating for 
soft tissue mass of the right middle finger was requested.


CONCLUSIONS OF LAW

1.  Loss of taste was incurred in service. 38 U.S.C.A. §§ 1101, 
1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).

2.  Arthritis of the bilateral hands was incurred in service. 38 
U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2010).

3.  Benign paroxysmal positional vertigo was incurred in service. 
38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306 (2010).

4.  The criteria for withdrawal of a Substantive Appeal regarding 
the issues of entitlement to service connection for tuberculosis, 
a cardiovascular condition, recurrent back pain, bilateral knee 
arthritis, a painful left elbow, hemorrhoids,  migraines and 
residuals of a left hand finger injury have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).

5.  The criteria for withdrawal of a Substantive Appeal regarding 
the issues of entitlement to initial compensable disability 
rating from January 1, 2005 for pseudofolliculitis barbae; a 
disability rating in excess of 30 percent f for 
pseudofolliculitis barbae from March 6, 2008, an initial 
compensable disability rating for status post left little toe 
fracture and an initial compensable disability rating for soft 
tissue mass of the right middle finger have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).  

In this case, letters dated in October 2004 and May 2008 
specifically informed the appellant of the substance of the VCAA. 
See also October 2008 Supplemental Statement of the Case.  
Nevertheless, since this decision represents a complete grant of 
the appellant's appeal in regards to his claims of entitlement to 
service connection for loss of taste, bilateral hand arthritis 
and vertigo, the appellant cannot be prejudiced by any 
deficiency, if any, in the notice and assistance requirements of 
the VCAA.  As such, the Board will dispense with any further 
discussion of the VCAA and will proceed to the merits of the 
issues referenced above.  

B.	Service connection for loss of taste, arthritis of the hands 
and vertigo  

In this appeal, the appellant seeks service connection for (among 
other things) loss of taste and a disorder manifested by vertigo 
on the basis that these disorders developed subsequent to 
December 2000 as a result of his exposure to a virus during his 
service in Desert Storm and/or Bosnia and Kosovo. See July 2010 
BVA hearing transcript; September 2006 statement with VA Form 9.  
In addition, the appellant asserts that he began experiencing 
problems with his hands and wrists in approximately 2000 that 
resulted in his need to wear wrist braces. Id.  As his hand 
symptomatology began in service, the appellant essentially 
contends that service connection for a bilateral hand disorder is 
warranted. Id.  Having carefully considered the appellant's 
claims in light of the entire record and the applicable law, the 
Board concludes for the reasons discussed below that the evidence 
of record is in relative equipoise in terms of a grant of service 
connection for loss of taste, bilateral hand arthritis and benign 
paroxysmal positional vertigo based upon a continuity of 
symptomatology.  As such, reasonable doubt will be resolved in 
favor of the appellant; and the appeal as to these issues will be 
granted.  

Applicable law provides that service connection will be granted 
if it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty or for 
aggravation of a pre-existing injury or disease. 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also 
be granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must contain: 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of an in-
service incurrence or aggravation of an injury or disease and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 341 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).    

In addition to the foregoing, a disability may be service 
connected if the evidence of record reveals that a veteran 
currently has a disability that was chronic in service or, if not 
chronic, was seen in service with continuity of symptomatology 
demonstrated thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488  (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation. Savage v. Gober, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic." 38 C.F.R. § 3.303(b).  

In this case, the appellant's service file contains records dated 
from January 1973 to June 2004 that reveal the appellant's 
complaints of "flu-like" symptoms in December 2000 after his 
return from Bosnia. See December 2000 and July 2002 service 
treatment records.  The appellant's service records also document 
the appellant's complaints of experiencing loss of taste (see 
service records dated in December 2000, January 2001, August 2001 
and June 2004); bilateral hand/joint pain, numbness and swelling 
(see service records dated in July 2002, August 2002 and June 
2004); as well as dizziness, imbalance and vertigo not otherwise 
specified (see service records dated in January 2001, August 
2001, December 2002 and June 2004). See also April 2004 report of 
medical examination and report of medical history (the appellant 
reported at the time of retirement from service that he 
experienced bilateral hand problems, a chronic history of 
anosmia, loss of taste and dizziness).  Post-service medical 
evidence in the file also reveals that the appellant has been 
diagnosed with decreased taste (December 2004 VA ear disease 
examination report), bilateral hand arthritis (April 2007 medical 
records) and benign paroxysmal positional vertigo (March 2006 
medical records) since his separation from service.  A VA 
examination report reflects that the appellant also had a 
provisional diagnosis of carpal tunnel syndrome pending results 
of a nerve conduction study as of December 2004; however, a 
January 2005 nerve conduction study was found to be essentially 
normal, with no evidence of carpal tunnel syndrome. See December 
2004 VA neurological examination report; VA medical records dated 
from December 2004 to January 2005. Therefore, the provisional 
diagnosis of carpal tunnel syndrome appears to have been refuted.  

In denying the above-referenced claims, the RO found that 
"decreased taste" is not considered a disability for VA 
purposes; that service connection was not warranted for a 
bilateral hand disorder since carpal tunnel syndrome was not 
confirmed via nerve conduction studies; and the appellant's 
difficulties with balance (described as "equilibrium thrown 
off") were also not considered a disability for VA purposes. See 
August 2005 rating decision.   

In regards to the denial of the appellant's claim of entitlement 
to service connection for decreased taste, the Board observes 
that 38 C.F.R. § 4.87 provides rating criteria for evaluating 
loss of smell and loss of taste, with a maximum 10 percent rating 
provided for complete loss of sense of smell under Diagnostic 
Code 6275 and a maximum 10 percent rating provided for complete 
loss of sense of taste under Diagnostic Code 6276. See 38 C.F.R. 
§ 4.87, Diagnostic Codes 6275, 6276.  The note following the 
above-referenced rating criteria provides that an '[e]valuation 
will be assigned under diagnostic codes 6275 or 6276 only if 
there is an anatomical or pathological basis for the condition.' 
Id.  While it is unclear as to whether the appellant has a 
complete loss of sense of taste, it is clear that the appellant 
has reported that his sense of smell and taste have been 
decreasing since he experienced an upper respiratory infection in 
2000, that the appellant has been granted service connection for 
loss of smell and that the appellant has been assigned a 10 
percent disability rating for complete loss of smell. See August 
2005 rating decision, p. 5.   Since loss of taste is recognized 
as a disability pursuant to 38 C.F.R. § 4.87a, the Board is 
uncertain as to the RO's rationale in granting service connection 
for loss of smell but denying service connection for loss of 
taste.  As the medical evidence in the claims file appears to 
indicate that the appellant's loss of sense of smell and taste 
occurred in conjunction with one another, the Board finds that 
with consideration of reasonable doubt, the evidence supports a 
grant of service connection for loss of taste. 
 
Turning to the appellant's claim for a bilateral hand disorder, 
the Board observes (as mentioned above) that the RO denied the 
appellant's claim on the basis that the appellant did not have a 
confirmed diagnosis of carpal tunnel syndrome. August 2005 rating 
decision.  However, the RO failed to address the possibility that 
the appellant's bilateral hand and wrist problems noted in 
service could be the result of another disorder, namely arthritis 
of the hands.  In this regard, the Board observes that post-
service medical records dated in March 2006 contained in the 
claims file reveal that the appellant was diagnosed with mild 
osteoarthritis bilaterally, with no radiographic findings 
consistent with an inflammatory arthropathy. See March 2006 
radiologic reports.  This diagnosis was confirmed in April 2007, 
at which time a medical examiner not only diagnosed the appellant 
with bilateral hand arthritis per x-ray, he opined that the 
appellant's bilateral hand pain was most likely related to his 
arthritis. See April 2007 medical records.  After viewing the 
appellant's hand and wrist complaints in service, his complaints 
of hand problems at separation from service and his subsequent 
diagnosis of bilateral hand osteoarthritis that was found more 
likely than not to be related to the appellant's post-service 
hand pain, the Board finds that a continuity of symptomatology 
has also been demonstrated for this disorder and that the 
appellant's bilateral hand arthritis should be service connected. 

Lastly, in regards to the appellant's balance disorder claim, the 
Board observes that service treatment records dated in August 
2001 and August 2002 clearly reveal the appellant's complaints of 
dizziness and imbalance, as well as a diagnosis of vertigo. See 
medical records dated in August 2001 and August 2002.  While the 
majority of medical testing (that included an MRI) that the 
appellant subsequently underwent was found to be normal, 
abnormalities such as pituitary contour deformity due to frontal 
sinus pneumatization were noted. Id.  Medical records dated in 
March 2005 and February 2006 note in the appellant's medical 
problem section that the appellant has "vertigo of central 
origin"; and the appellant was ultimately diagnosed in March 
2006 with benign paroxysmal positional vertigo. See March 2005, 
February 2006 and March 2006 medical records.  

For the record, benign paroxysmal positional vertigo is defined 
as recurrent positional vertigo and nystagmus occurring when the 
head is placed in certain positions such as with one ear down, 
and relieved by returning to an upright position. See DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1742 (30th ed. 2003).  In denying 
the appellant's claim, the RO essentially indicated that vertigo 
is a symptom of an underlying disorder rather than a disability 
itself. See August 2005 rating decision.  While vertigo can be a 
symptom of underlying pathology, the Board observes in this case 
that the appellant's service and post-service medical records 
clearly demonstrate a continuity of symptomatology with a current 
diagnosis of benign paroxysmal positional vertigo.  As noted 
above, the appellant's problems with balance appeared to begin 
subsequent to the appellant's return from a tour of duty in 
Bosnia in approximately December 2000; and have continued since 
the appellant separated from service. See service treatment 
records dated in December 2000, January 2001, August 2001, 
December 2002, April 2004 and June 2004; July 2010 BVA hearing 
transcript.  Post-service medical records associated with the 
claims file reveal the appellant's continued complaints of 
vertigo and testing he underwent to determine its cause. See VA 
medical records; post-service medical records.  However, while 
the record indicates that examiners have been unable to determine 
if other pathology is responsible for the appellant's vertigo, 
the appellant's continuous complaints have resulted in a 
diagnosis of benign paroxysmal positional vertigo since December 
2000. See 38 C.F.R. § 3.303.  As such, the Board finds that after 
careful and considered review of all evidence and material of 
record, and resolving all reasonable doubt in favor of the 
appellant, entitlement to service connection for benign 
paroxysmal positional vertigo is established.  

Therefore, the appeal in regards to the appellant's claims of 
entitlement is service connection for loss of taste, bilateral 
hand arthritis and benign paroxysmal positional vertigo is 
granted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.

C.  Withdrawal of claims 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the 
veteran or by his or her authorized representative. 38 C.F.R. 
§ 20.204.  

In this case, the appellant withdrew his appeal as to his claims 
of entitlement to service connection for (1) tuberculosis, (2) a 
cardiovascular condition, (3) recurrent back pain, (4) bilateral 
knee arthritis, (5) a painful left elbow, (6) hemorrhoids,  
(7) migraines and (8) residuals of a left hand finger injury 
during his July 2010 BVA hearing. See July 2010 BVA hearing 
transcript, p. 3.  At that same hearing, the appellant withdrew 
his appeal as to his claims of entitlement to (9) an initial 
compensable disability rating from January 1, 2005 for 
pseudofolliculitis barbae; and a disability rating in excess of 
30 percent for pseudofolliculitis barbae from March 6, 2008, (10) 
an initial compensable disability rating for status post left 
little toe fracture and (11) an initial compensable for soft 
tissue mass of the right middle finger.  Id.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration regarding the above-referenced claims.  
Accordingly, the Board finds that the issues of entitlement to 
service connection for tuberculosis, a cardiovascular condition, 
recurrent back pain, bilateral knee arthritis, a painful left 
elbow, hemorrhoids, migraines, residuals of a left hand finger 
injury, an initial compensable disability rating from January 1, 
2005 for pseudofolliculitis barbae, a disability rating in excess 
of 30 percent for pseudofolliculitis barbae from March 6, 2008, 
an initial compensable disability rating for status post left 
little toe fracture and an initial compensable disability rating 
for soft tissue mass of the right middle finger have been 
properly withdrawn by the appellant and dismisses those claims. 


ORDER

Service connection for loss of taste is granted.   

Service connection for arthritis of the bilateral hands is 
granted. 

Service connection for benign paroxysmal positional vertigo is 
granted.

The appeal regarding the appellant's claim of entitlement to 
service connection for tuberculosis is dismissed.

The appeal regarding the appellant's claim of entitlement to 
service connection for a cardiovascular condition is dismissed.

The appeal regarding the appellant's claim of entitlement to 
service connection for  recurrent back pain is dismissed.

The appeal regarding the appellant's claim of entitlement to 
service connection for  bilateral knee arthritis (also claimed as 
rheumatism and bursitis) is dismissed.

The appeal regarding the appellant's claim of entitlement to 
service connection for  a painful left elbow is dismissed.

The appeal regarding the appellant's claim of entitlement to 
service connection for  hemorrhoids is dismissed.

The appeal regarding the appellant's claim of entitlement to 
service connection for  migraines is dismissed.

The appeal regarding the appellant's claim of entitlement to 
service connection for residuals of a left hand finger injury is 
dismissed.

The appeal regarding the appellant's claim of entitlement to an 
initial compensable disability rating from January 1, 2005 for 
pseudofolliculitis barbae; and a disability rating in excess of 
30 percent from March 6, 2008, is dismissed. 

The appeal regarding the appellant's claim of entitlement to an 
initial compensable disability rating for status post left little 
toe fracture is dismissed.

The appeal regarding the appellant's claim of entitlement to an 
initial compensable for soft tissue mass of the right middle 
finger is dismissed. 


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for an eye 
disorder and claims for initial compensable disability ratings 
for his service-connected pes planus and osteoma of the left 
frontal sinus discloses a need for further development prior to 
final appellate review.  

In seeking service connection for an eye disorder, the appellant 
contends that he began experiencing decreased vision in service 
that he believes resulted from his exposure to sand storms in 
Southwest Asia and/or an eye injury he had in service. See 
September 2006 statement with VA Form 9; July 2010 BVA hearing 
testimony.  The RO denied the appellant's claim on the basis that 
the evidence of record revealed that the appellant had only a 
mild refractive error of the eyes in service that was considered 
a congenital or developmental defect. August 2005 rating 
decision; see also July 2009 Supplemental Statement of the Case; 
January 2001 report of medical history.  However, a review of the 
appellant's service treatment records reveals that the appellant 
complained of flu like symptoms and itchy eyes in September 1994; 
and that he was seen for watery and itchy eyes in February 2007 
that resulted in a diagnosis of acute vernal conjunctivitis. See 
service treatment records dated in September 1994; medical 
records dated in February 2007.  At the time the appellant 
separated from service, he appears also to have reported a 
history of a corneal abrasion for which he received treatment at 
an emergency room. See April 2004 report of medical examination 
and report of medical history.  Additionally, post-service 
treatment records dated in June 2007 reveal that the appellant 
was found to have problems that included allergic chronic 
conjunctivitis and dry eye syndrome. See June 2007 medical 
records.  Lastly, the Board observes that a November 2004 VA 
examination report contained in the claims file reveals that that 
appellant was assessed not only with bilateral mild refractive 
error, but also minimal decreases in vision, etiology unknown. 
See November 2004 VA eye examination report.  In view of the 
foregoing, the Board finds that the appellant should be afforded 
a VA examination in relationship to his claim of entitlement to 
service connection for an eye disorder. See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  

Turning to the appellant's remaining claims, the appellant argues 
that he should be granted a compensable disability rating for his 
service-connected bilateral pes planus on the basis of 
symptomatology that includes swelling and severe numbness of the 
feet. See September 2006 statement with VA Form 9; July 2010 BVA 
hearing testimony.  In addition, recent evidence associated with 
the claims file reveals that the appellant is scheduled to 
undergo surgery in relationship to his bilateral pes planus. See 
private medical records dated in September 2010 and October 2010.   
In initially assigning the appellant a noncompensable disability 
rating, the RO relied upon a December 2004 VA examination report 
during which the appellant was diagnosed with bilateral plantar 
foot pain, pes planus and "additional foot abnormalities as 
noted." See December 2004 VA examination report; August 2005 
rating decision.  The RO found in its decision that the 
appellant's service-connected bilateral pes planus revealed mild 
symptoms relieved by built-up shoe or arch support. August 2005 
rating decision, citing Diagnostic Code 276; see also July 2009 
Supplemental Statement of the Case.

During his BVA hearing testimony, the appellant objected to the 
presently assigned disability rating on the basis that he 
experienced constant pain in connection with his service-
connected foot disability; that his foot pain has progressed 
despite his use of orthotics; and that his service-connected 
bilateral pes planus has gotten worse since his last VA 
examination. See July 2010 BVA hearing transcript.  He also 
testified that other foot symptomatology he currently experiences 
includes calluses of the toes, swelling and spasms of the feet. 
Id.  Post-service medical records associated with the claims file 
subsequent to the appellant's December 2004 VA examination reveal 
the appellant's continued medical treatment in association with 
his feet and his use of shoe inserts.  Most notable to the Board 
is a June 2007 medical record that reflects a diagnosis of 
acquired deformity pronated foot, severe pain; and a March 2008 
examination report that indicates the appellant reported 
experiencing constant foot pain. See medical records dated in 
March 2006 and June 2007; March 2008 VA examination report.  

In light of the appellant's testimony and his medical records, it 
appears to the Board that a medical question has been presented 
as to whether all of the symptomatology that may be related to 
the appellant's bilateral pes planus was considered by the RO 
when it assigned the initial noncompensable disability rating, 
and that the appellant's bilateral pes planus may have increased 
in severity since his last examination.  As such, the Board finds 
that a new VA examination is warranted. See, e.g.,  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  

Lastly, the Board turns to the appellant's claim of entitlement 
to a compensable disability rating for his service-connected 
osteoma of the left frontal sinus.  In this regard, the RO 
assigned a noncompensable disability rating for this disorder 
pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6820 based upon 
medical evidence that the appellant's osteoma was asymptomatic 
and a determination that the evidence failed to show the 
appellant suffered significantly disabling residuals from this 
service-connected disability. See August 2005 rating decision.  
For the record, under Diagnostic Code 6820, neoplasms, benign, 
any specified part of respiratory system, are to be evaluated 
using an appropriate respiratory analogy.  In this case, since 
the RO found that the appellant's service-connected disability 
was asymptomatic and without significant residuals, the RO 
appears to have found it unnecessary to cite to any other 
respiratory diagnostic code in its analysis of the appellant's 
claim.  

In this appeal, the appellant essentially argues an increased 
rating is warranted in light of severe burning in the face area 
and swelling he experiences, in addition to headaches he believes 
are associated with his osteoma. See September 2006 statement 
with VA Form 9; March 2008 VA examination report; July 2010 BVA 
hearing transcript.  Again, after considering the appellant's 
statements in conjunction with all other evidence of record, the 
Board finds that a medical question has been presented as to 
whether the appellant's osteoma of the left frontal sinus is/has 
become symptomatic.  As such, the Board concludes that a new VA 
examination is warranted for this increased rating claim as well. 

Accordingly, the case is REMANDED for the following actions:

1.	The RO should afford the appellant a VA 
examination with an appropriately 
qualified examiner for the purpose of 
obtaining a medical opinion as to whether 
it is at least as likely as not (a 50 
percent probability or greater) that the 
appellant has an eye disorder that is 
etiologically related to the appellant's 
period of service.  The appellant's claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  A clear rationale and 
basis for all opinions expressed will be 
very helpful to the Board.    

2.	The RO should afford the appellant an 
appropriate VA examination to determine 
the current nature and severity of the 
appellant's service-connected bilateral 
pes planus.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the nature 
and severity of the appellant's bilateral 
pes planus.  In discussing the appellant's 
pes planus symptomatology, the examiner 
should be asked to comment on whether 
there is evidence of marked deformity 
(pronation, abduction, etc.), accentuated 
pain on manipulation and use, any 
indication of swelling on use and/or 
characteristic callosities.  In addition, 
the examiner should report on whether the 
appellant's disability is reflected by 
pronounced symptoms such as marked 
pronation, extreme tenderness of plantar 
surfaces of the feet and marked inward 
displacement and severe spasm of the tendo 
achilles on manipulation that are not 
improved by orthopedic shoes or 
appliances. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  Any opinions 
expressed by the examiner should be 
accompanied by a clear rationale, and a 
discussion of the facts and medical 
principles involved, if necessary.

3.	The RO should afford the appellant an 
appropriate VA examination to determine 
the current nature and severity of the 
appellant's service-connected osteoma of 
the left frontal sinus.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on 
whether the appellant's osteoma of the 
left frontal sinus is symptomatic; and if 
so, the nature and severity of this 
disability such that the appellant's 
service-connected symptomatology can be 
rated in accordance with 38 C.F.R. § 4.97, 
Diagnostic Code 6820.  Any opinions 
expressed by the examiner should be 
accompanied by a clear rationale, and a 
discussion of the facts and medical 
principles involved, if necessary.

4.	When the development requested has been 
completed, the RO should readjudicate the 
issues on appeal in light of any 
additional evidence added to the claims 
file.  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


